DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/06/2022 has been entered.
Information Disclosure Statement
Acknowledgment is made of receipt of Information Disclosure Statement(s) (PTO-1449) filed 06/02/2022. An initialed copy is attached to this Office Action.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 8-11 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Jiang et al. (USPG Pub No. 2020/0409016), hereinafter “Jiang”, in view of Wang et al. (USPG Pub No. 2018/0106978), hereinafter “Wang”.
Regarding claim 1, Jiang discloses a lens module (2000) (see Fig. 2) comprising: a lens barrel (2100 with 2200) having a sidewall surrounding an optical axis thereof (see Fig. 2); at least one lens (2110) disposed in the lens barrel (see Fig. 2); at least one access hole (2410/2510) formed through the sidewall for enabling external access into the lens barrel (see Fig. 2); and a seal member configured to close the at least one access hole (see Fig. 2, Paragraph 121), wherein the sidewall of the lens barrel comprises: a first wall section that surrounds the at least one access hole (see Figs. 2-7, 18-21); and a second wall section that is other than the first wall section (see Figs. 2-7, 18-21), the first wall section and the second wall section being arranged in a circumferential direction of the lens barrel (see Figs. 2-7, 18-21), the first wall section having a first inner circumferential surface and a first distance defined between the first inner circumferential surface and an outer circumferential surface of the at least one lens (see Figs. 2-7, 18-21), the second wall section having a second inner circumferential surface and a second distance defined between the second inner circumferential surface and the outer circumferential surface of the at least one lens (see Figs. 2-7, 18-21), the first distance being larger than the second distance, and the first distance is configured to inhibit the seal member from adhering onto the at least one lens (see Figs. 2-7, 18-21). It is known in the art to form a lens barrel as an assembly of elements, as taught in Jiang, or a single unit. Jiang discloses the claimed invention, but does not specify a lens barrel. In the same field of endeavor, Wang discloses a lens barrel (12) (see Figs. 1, 2). Wang is presented to provide further evidence that it is known in the art to provide a lens barrel as a single unit. In addition, it has been held that forming in one piece an article which has formerly been formed in two pieces and put together involves only routine skill in the art. Howard v. Detroit Stove Works, 150 U.S. 164 (1893). Lastly, it has been held that constructing a formerly integral structure in various elements involves only routine skill in the art. Nerwin v. Erlichman, 168 USPQ 177, 179.
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the lens module of Jiang with a lens barrel of Wang for the purpose of improving the existing assembling process of the lens assembly to ensure image quality (Paragraphs 5, 6).
Regarding claim 9, Jiang discloses a lens module (2000) (see Fig. 2) comprising: a lens barrel (2100 with 2200) having a sidewall surrounding an optical axis thereof (see Fig. 2); at least one lens (2110) disposed in the lens barrel (see Fig. 2); at least one access hole (2410/2510) formed through the sidewall for enabling external access into the lens barrel (see Fig. 2); and a seal member configured to close the at least one access hole (see Fig. 2, Paragraph 121), wherein the sidewall of the lens barrel comprises: a first wall section that surrounds the at least one access hole (see Figs. 2-7, 18-21); and a second wall section that is other than the first wall section (see Figs. 2-7, 18-21), the first wall section and the second wall section being arranged in a circumferential direction of the lens barrel (see Figs. 2-7, 18-21), the first wall section having a first inner circumferential surface and a first distance defined between the first inner circumferential surface and an outer circumferential surface of the at least one lens (see Figs. 2-7, 18-21), the second wall section having a second inner circumferential surface and a second distance defined between the second inner circumferential surface and the outer circumferential surface of the at least one lens (see Figs. 2-7, 18-21), the first distance being larger than the second distance, a region within the lens barrel is defined by the first inner circumferential surface, the outer circumferential surface of the at least one lens and the first distance, and the region is not filled with the seal member (see Figs. 2-7, 18-21). It is known in the art to form a lens barrel as an assembly of elements, as taught in Jiang, or a single unit. Jiang discloses the claimed invention, but does not specify a lens barrel. In the same field of endeavor, Wang discloses a lens barrel (12) (see Figs. 1, 2). Wang is presented to provide further evidence that it is known in the art to provide a lens barrel as a single unit. In addition, it has been held that forming in one piece an article which has formerly been formed in two pieces and put together involves only routine skill in the art. Howard v. Detroit Stove Works, 150 U.S. 164 (1893). Lastly, it has been held that constructing a formerly integral structure in various elements involves only routine skill in the art. Nerwin v. Erlichman, 168 USPQ 177, 179.
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the lens module of Jiang with a lens barrel of Wang for the purpose of improving the existing assembling process of the lens assembly to ensure image quality (Paragraphs 5, 6).
Regarding claims 2 and 10, Jiang further discloses wherein: the at least one lens has a circular outer circumferential surface (see Figs. 2-7, 18-21); the first inner circumferential surface of the first wall section has a first radius of curvature (see Figs. 2-7, 18-21); the second inner circumferential surface of the second wall section has a second radius of curvature, the first radius of curvature being longer than the second radius of curvature (see Figs. 2-7, 18-21). Such a modification would have involved a mere change in the size and shape of a component. A change in size and shape is generally recognized as being within the level of ordinary skill in the art. In re Rose, 105 USPQ 237 (CCPA 1955) and In re Dailey, 149 USPQ 47 (CCPA 1966).
	Regarding claims 3 and 11, Jiang discloses wherein: the at least one lens comprises at least first and second lenses having respectively different outer diameters (see Figs. 2-7, 18-21); the first wall section comprises at least first and second sections configured to respectively surround the first and second access holes (see Figs. 2-7, 18-21); and the first and second sections of the first wall section have a substantially constant radial thickness (see Figs. 2-7, 18-21). Jiang and Wang teach the lens module set forth above for claim 2, Wang further discloses the at least one access hole comprises at least first and second access holes each formed through the sidewall for enabling external access into the lens barrel, each of the first and second access holes being arranged to face the corresponding one of the first and second lenses (see Figs. 2, 4, 5). 
It would have been obvious to one of ordinary skill to provide the lens module of Jiang with the teachings of Wang for at least the same reasons as those set forth above with respect to claim 1.
	Regarding claims 8 and 16, Jiang discloses an imaging device (see Fig. 2) comprising: a lens module according to claim 1 (see Fig. 2); and an image sensor comprising a light receiving area, the lens module being configured to focus light incident into the lens barrel on the light receiving area, the image sensor being configured to receive the light focused on the light receiving area as an image (see Fig. 2, Paragraph 114). Jiang and Wang teach the lens module set forth above for claim 2, Wang further disclose a vehicular imaging device (Paragraph 4). It would have been obvious to one of ordinary skill to provide the lens module of Jiang with the teachings of Wang for at least the same reasons as those set forth above with respect to claim 1.
Claims 4-7 and 12-15 are rejected under 35 U.S.C. 103 as being unpatentable over Jiang (USPG Pub No. 2020/0409016) in view of Wang (USPG Pub No. 2018/0106978) as applied to claim 1 above, and further in view of Yen (USPG Pub No. 2011/0299180).
Regarding claims 4-6 and 12-14, Jiang discloses wherein: the at least one lens comprises at least first and second lenses (see Figs. 2-7, 18-21); and the sidewall of the lens barrel comprises: at least first and second recesses formed in an outer surface of the sidewall, each of the first and second recesses extending in a direction of an optical axis of the lens barrel (see Figs. 2-7, 18-21), each of the first and second recesses having a bottom, the first access hole being formed through the bottom of the first recess, the second access hole being formed through the bottom of the second recess (see Figs. 2-7, 18-21). Jiang and Wang teach the lens module set forth above for claim 1-3, Wang further discloses the at least one access hole comprises at least first and second access holes each formed through the sidewall for enabling external access into the lens barrel, each of the first and second access holes being arranged to face the corresponding one of the first and second lenses (see Figs. 2, 4, 5). It would have been obvious to one of ordinary skill to provide the lens module of Jiang with the teachings of Wang for at least the same reasons as those set forth above with respect to claim 1. 
Jiang and Wang disclose the claimed invention, but do not specify concave recesses formed in an outer surface of the sidewall. In the same field of endeavor, Yen discloses concave recesses (104b) formed in an outer surface of the sidewall (see Figs. 2, 3). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the module of Jiang and Wang with concave recesses formed in an outer surface of the sidewall of Yen for the purpose of adjusting the position of the lenses in the barrel with ease (Paragraph 4). Furthermore, such a modification would have involved a mere change in the shape of a component. A change in shape is generally recognized as being within the level of ordinary skill in the art In re Dailey, 149 USPQ 47 (CCPA 1966).
Regarding claims 7 and 15, Jiang and Wang disclose the claimed invention, but do not specify wherein: the sealing member is colored to thereby prevent external light from entering an inside of the lens barrel.  In the same field of endeavor, Yen discloses wherein: the sealing member is colored to thereby prevent external light from entering an inside of the lens barrel (Paragraph 20). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the module of Jiang and Wang with wherein: the sealing member is colored to thereby prevent external light from entering an inside of the lens barrel of Yen for the purpose of preventing stray light from entering through the through holes (Paragraph 20).
Prior Art Citations
               Wang et al. (USPG Pub No. 2019/0049693) is being cited herein to show a lens module that would have read on or made obvious a number of the above rejected claims, however, such rejections would have been repetitive.
Response to Arguments
Applicant’s arguments with respect to claims 1-16 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAHIDERE S SAHLE whose telephone number is (571)270-3329. The examiner can normally be reached Monday-Thursday 8:00 AM to 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on 571 272-2333. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MAHIDERE S SAHLE/Primary Examiner, Art Unit 2872                                                                                                                                                                                                        11/5/2022